IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,970-01


                    EX PARTE MICHAEL JAMES WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1445686-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        P ER CURIAM. K ELLER, P.J. and K EASLER, J. dissented.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methlenedioxy methamphetamine (MDMA) in an amount greater than one gram, but less than four

grams, and was sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because the evidence in his case was tested and found not to contain any MDMA, even though the

lab test shows that the evidence contained methamphetamine and cocaine, different controlled
                                                                                                    2

substances.

         The parties have entered agreed findings of fact and conclusions of law, and the trial court

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and

intelligent choice. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. The judgment in Cause No. 144568601010 in the 208th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 9, 2015
Do not publish